MEMORANDUM **
Celedonio Alvarado Vazquez, Wendy Annel Coronilla Contreras and Selene Alvarado Coronilla, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ adoption and affirmance of an immigration judge’s pretermission of their applications for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We deny the petition for review.
By failing to address it in their opening brief, petitioners waived any challenge to the agency’s grounds for denying them relief, namely their failure to establish ten years of continuous physical presence in the United States. See Martinez-Serrano *462v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (holding that issues not specifically raised and argued in a party’s opening brief are waived). To the extent petitioners contend that the Board erred by failing to address whether they established the requisite hardship to a qualifying relative, it was unnecessary for the Board to do so because petitioners’ failure to establish the requisite continuous physical presence was dispositive. See 8 U.S.C. § 1229b(b)(l).
We will not consider issues raised by petitioners for the first time in their reply brief. See Koerner v. Grigas, 328 F.3d 1039, 1048 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.